DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant application having Application No. 17/872,705 has a total of 20 claims pending in the application, there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.  
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63. 
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.
Specification
The applicant’s specification submitted is acceptable for examination purposes.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 4-9 and 12-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-9 and 12-20 of U.S. Application No. 17/039,364.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
Claims
Instant Application
App#: 17/039,364
1, 4-9 and 12-20
1. A building management system (BMS) comprising: one or more memory devices having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to perform operations comprising: obtaining a BMS ontology data model defining a plurality of BMS model classes and relationships between the BMS model classes; assigning a BMS model class to a plurality of BMS object definitions, wherein the BMS model class is a semantic identifier selected from the plurality of BMS model classes defined by the BMS ontology data model; generating a semantic site model by classifying a plurality of BMS objects associated with a building site according to the BMS object definitions and the BMS model classes assigned thereto; and transmitting a notification using the semantic site model.





4. The BMS of Claim 1, wherein assigning the BMS model class to each of the plurality of BMS object definitions further comprises: receiving a user selection of the BMS model class for each of the BMS object definitions; and assigning the BMS model class to each of the plurality of BMS object definitions based on the user selection.

5. The BMS of Claim 1, wherein the BMS objects associated with the building site include at least one of equipment objects representing specific building equipment and point objects representing specific points in the BMS.

6. The BMS of Claim 1, wherein the BMS objects associated with the building site include space objects representing specific spaces in the building site and wherein the plurality of BMS object definitions further comprise space definitions defining a plurality of different spaces.

7. The BMS of Claim 1, the operations further comprising: obtaining a fault detection rule for the building site, the fault detection rule comprising one or more fault criteria defined without reference to one or more particular BMS objects needed to evaluate the fault criteria; using the semantic site model to identify the particular BMS objects needed to evaluate the fault criteria; and detecting a fault condition by evaluating the one or more fault criteria using data associated with the particular BMS objects.

8. The BMS of Claim 7, wherein evaluating the fault criteria comprises comparing a value provided by one or more of the particular BMS objects against a threshold.

9. A method comprising: obtaining a BMS ontology data model defining a plurality of building management system (BMS) model classes and relationships between the BMS model classes; assigning a BMS model class to a plurality of BMS object definitions, wherein the BMS model class is a semantic identifier selected from the plurality of BMS model classes defined by the BMS ontology data model; generating a semantic site model by classifying a plurality of BMS objects associated with a building site according to the BMS object definitions and the BMS model classes assigned thereto; and transmitting a notification using the semantic site model.






12. The method of Claim 9, wherein assigning the BMS model class to each of the plurality of BMS object definitions further comprises: receiving a user selection of the BMS model class for each of the BMS object definitions; and assigning the BMS model class to each of the plurality of BMS object definitions based on the user selection.

13. The method of Claim 9, wherein the BMS objects associated with the building site include at least one of equipment objects representing instances of building equipment and point objects representing specific points in the BMS.

14. The method of Claim 9, wherein the BMS objects associated with the building site include space objects representing specific spaces in the building site and wherein the plurality of BMS object definitions further comprise space definitions defining a plurality of different spaces.

15. The method of Claim 9, further comprising: determining one or more fault detection rules for the building site; detecting a trigger condition based on the one or more fault detection rules, the trigger condition indicating a fault and a first BMS object associated with the fault; and identifying one or more additional BMS objects associated with the fault based on the semantic data model.

16. The method of Claim 15, wherein the trigger condition comprises an indication that one or more parameters associated with the first BMS object exceed a threshold.

17. The method of Claim 15, wherein determining one or more additional BMS objects associated with the fault comprises: identifying a BMS model class associated with the first BMS object; and identifying the one or more additional BMS objects based on the relationships between the BMS model classes.

18. A building management system (BMS) comprising: one or more memory devices having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to perform operations comprising: generating a semantic site model by classifying a plurality of BMS objects associated with a building site according to a plurality of BMS object definitions, each BMS object definition comprising an equipment definition defining a type of equipment and at least one point definition defining a type of point, wherein each BMS object definition is assigned a BMS model class selected from a BMS ontology data model; obtaining a fault detection rule for the building site, the fault detection rule comprising one or more fault criteria defined without reference to one or more particular BMS objects needed to evaluate the fault criteria; using the semantic site model to identify the particular BMS objects needed to evaluate the fault criteria; detecting a fault condition by evaluating the one or more fault criteria using data associated with the particular BMS objects; and initiating an automated adjustment of one or more parameters associated with the particular BMS objects in response to detecting the fault condition.

19. The BMS of Claim 18, the operations further comprising: obtaining the BMS ontology data model defining a plurality of BMS model classes and relationships between the BMS model classes, wherein the BMS model classes are semantic identifiers selected from the plurality of BMS model classes defined by the BMS ontology data model.

20. The BMS of Claim 18, wherein the BMS objects associated with the building site include space objects representing specific spaces in the building site and wherein the plurality of BMS object definitions further comprise space definitions defining a plurality of different spaces.
1. A building management system (BMS) comprising: one or more memory devices having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to perform operations comprising: obtaining a BMS ontology data model defining a plurality of BMS model classes and relationships between the BMS model classes; obtaining a plurality of BMS object definitions comprising equipment definitions defining a plurality of different types of equipment and point definitions defining a plurality of different types of points; assigning a BMS model class to each of the plurality of BMS object definitions, wherein the BMS model class is a semantic identifier selected from the plurality of BMS model classes defined by the BMS ontology data model; generating a semantic site model by classifying a plurality of BMS objects associated with a building site according to the BMS object definitions and the BMS model classes assigned thereto; and controlling building equipment using the semantic site model.


4. The BMS of Claim 1, wherein assigning the BMS model class to each of the plurality of BMS object definitions further comprises: receiving a user selection of the BMS model class for each of the BMS object definitions; and assigning the BMS model class to each of the plurality of BMS object definitions based on the user selection.


5. The BMS of Claim 1, wherein the BMS objects associated with the building site include at least one of equipment objects representing specific building equipment and point objects representing specific points in the BMS.


6. The BMS of Claim 1, wherein the BMS objects associated with the building site include space objects representing specific spaces in the building site and wherein the plurality of BMS object definitions further comprise space definitions defining a plurality of different spaces.


7. The BMS of Claim 1, the operations further comprising: obtaining a fault detection rule for the building site, the fault detection rule comprising one or more fault criteria defined without reference to one or more particular BMS objects needed to evaluate the fault criteria; using the semantic site model to identify the particular BMS objects needed to evaluate the fault criteria; and detecting a fault condition by evaluating the one or more fault criteria using data associated with the particular BMS objects.




8. The BMS of Claim 7, wherein evaluating the fault criteria comprises comparing a value provided by one or more of the particular BMS objects against a threshold.


9. A method comprising: obtaining a BMS ontology data model defining a plurality of building management system (BMS) model classes and relationships between the BMS model classes; obtaining a plurality of BMS object definitions comprising equipment definitions defining a plurality of different types of equipment and point definitions defining a plurality of different types of points; assigning a BMS model class to each of the plurality of BMS object definitions, wherein the BMS model class is a semantic identifier selected from the plurality of BMS model classes defined by the BMS ontology data model; generating a semantic site model by classifying a plurality of BMS objects associated with a building site according to the BMS object definitions and the BMS model classes assigned thereto; and controlling building equipment using the semantic site model.


12. The method of Claim 9, wherein assigning the BMS model class to each of the plurality of BMS object definitions further comprises: receiving a user selection of the BMS model class for each of the BMS object definitions; and assigning the BMS model class to each of the plurality of BMS object definitions based on the user selection.


13. The method of Claim 9, wherein the BMS objects associated with the building site include at least one of equipment objects representing instances of building equipment and point objects representing specific points in the BMS.


14. The method of Claim 9, wherein the BMS objects associated with the building site include space objects representing specific spaces in the building site and wherein the plurality of BMS object definitions further comprise space definitions defining a plurality of different spaces.



15. The method of Claim 9, further comprising: determining one or more fault detection rules for the building site; detecting a trigger condition based on the one or more fault detection rules, the trigger condition indicating a fault and a first BMS object associated with the fault; and identifying one or more additional BMS objects associated with the fault based on the semantic data model.


16. The method of Claim 15, wherein the trigger condition comprises an indication that one or more parameters associated with the first BMS object exceed a threshold.


17. The method of Claim 15, wherein determining one or more additional BMS objects associated with the fault comprises: identifying a BMS model class associated with the first BMS object; and identifying the one or more additional BMS objects based on the relationships between the BMS model classes.


18. A building management system (BMS) comprising: one or more memory devices having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to perform operations comprising: generating a semantic site model by classifying a plurality of BMS objects associated with a building site according to a plurality of BMS object definitions, each BMS object definition comprising an equipment definition defining a type of equipment and at least one point definition defining a type of point, wherein each BMS object definition is assigned a BMS model class selected from a BMS ontology data model; obtaining a fault detection rule for the building site, the fault detection rule comprising one or more fault criteria defined without reference to one or more particular BMS objects needed to evaluate the fault criteria; using the semantic site model to identify the particular BMS objects needed to evaluate the fault criteria; detecting a fault condition by evaluating the one or more fault criteria using data associated with the particular BMS objects; and initiating an automated corrective action in response to detecting the fault condition.








19. The BMS of Claim 18, the operations further comprising: obtaining the BMS ontology data model defining a plurality of BMS model classes and relationships between the BMS model classes, wherein the BMS model classes are semantic identifiers selected from the plurality of BMS model classes defined by the BMS ontology data model.

20. The BMS of Claim 18, wherein the BMS objects associated with the building site include space objects representing specific spaces in the building site and wherein the plurality of BMS object definitions further comprise space definitions defining a plurality of different spaces.


Conclusion
The Examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting the application.
When responding to this Office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
12/17/2022